PER CURIAM.
Patricia Pollack Weiss appeals a surcharge judgment entered in connection with her trusteeship over several testamentary trusts. After a thorough review of the record and the applicable law, we find no reversible error in the proceedings below. We do, however, accept appellee’s concession of error with regard to the computation of the amount surcharged and remand for the sole purpose of correcting the judgment to reflect the amount of the surcharge as $1,676,377.73. In all other respects, the judgment is affirmed.